Case 2:16-cr-20291-NGE-EAS ECF No. 41-2, PagelD.914 Filed qg/06/20 Page 1 WA
grove Z-LlG

06-09-2020
Ms. Fike’s GED Students,

This is a reminder that each of you are earning 1.5 hours of credit a
day when you complete each weekly packet. That is a total of 7.5 hours
per week that you can earn. However, if you do not complete the
packet and turn it back in, you will not receive any credit for the week.
Partial credit will not be given.

| understand that it may be difficult for some to complete the
assignments without direct instruction in the classroom. Please just do
your best and let me know if you are struggling with a particular
assignment. Please notate what you are having trouble with on the
assignment and turn it back in. If | can recognize that you are trying
your best on the assignment, you will earn the weekly hours.

Please note that all previously assigned packets (Weeks 1-12) must be
turned in by Thursday, June 11" in order to earn the hours for those
weeks.

Thank you,
Ms. Fike
Case 2:16-cr-20291-NGE-EAS ECF No. 41-2, PagelD.915 Filed 08/06/20 Page 2 of 2
Basic GED In-Cell Study Packets for the Covid-19 Modified Lockdown

Name: Gs £ , Registration Number:__ 545 34-039

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Score Date
Week #1 Real World Reading 1
Unit 1 - Menus and Recipes A, 03-26-2020
Week #2 Real World Reading 1
Unit 2 - Labels 4u 03-30-2020
Week #3 Real World Reading 1 ‘
Unit 3- Instructions G3 04-02-2020
Week # 4 Real World Reading 1 :
Unit 4 - Maps q4 04-09-2020
Week #5 Real World Reading 1
Unit 5 - Driving {00 04-16-2020
Number Power 1
Pg. 60-65 q y 04-16-2020
Week #6 Real World Reading 1
Unit 6 - Schedules [OO 04-23-2020
Number Power 1
Pg. 67-70 G4 04-23-2020
Week #7 Real World Reading 2
Unit 1 - Phone Books q| 04-30-2020
Number Power 1
Pg. 71-73 qq 04-30-2020
Week #8 Real World Reading 2
Unit 2 — Newspapers 05-07-2020
Number Power 1
Pg.74-75 05-07-2020
Week #9 Real World Reading 2
Unit 3 — Catalogs gq q 05-14-2020
Number Power 1 7
Pg. 76-78 [lo 05-14-2020
Week #10 Real World Reading 2
Unit 4 — Mail and Postal Forms) 05-21-2020
Number Power 1
Pg. 79-83 05-21-2020
Week #11 Real World Reading 2
Unit 5 - Bills, Statements, and Invoices 05-28-2020
Number Power 1
Pg. 84-85 05-28-2020
Week #12 Real World Reading 2
Unit 6 - Web Sites and Email 06-04-2020
Number Power 1
Pg. 87-89 06-04-2020
Week #13 Real World Reading 2
Unit 7 — Applications and Other Forms 06-11-2020
Number Power 1
Pg. 90-92 06-11-2020
Week #14 Number Power 1
Pg. 93-95 06-18-2020
Week #15 Number Power 1
Pg. 96-99 06-25-2020
Week #16 Number Power 1
Pg. 100-104 07-02-2020

 

 

 

 

 
